
	
		I
		112th CONGRESS
		1st Session
		H. R. 929
		IN THE HOUSE OF REPRESENTATIVES
		
			March 3, 2011
			Mr. Nadler introduced
			 the following bill; which was referred to the
			 Committee on Transportation and
			 Infrastructure
		
		A BILL
		To amend title 49, United States Code, to expand and
		  improve transit training programs.
	
	
		1.Short titleThis Act may be cited as the
			 Transportation Job Corps Act of
			 2011.
		2.FindingsCongress finds the following:
			(1)There are millions
			 of young people ages 16 through 24 who are neither in school nor in the labor
			 force.
			(2)According to a
			 report issued by the Community Service Society in June 2008, entitled
			 Out of Focus: A Snapshot of Public Funding to Reconnect Youth to
			 Education and Employment, the young people described in paragraph (1),
			 often referred to as disconnected youth, are largely youth of color from poor
			 communities and at risk of becoming permanently disengaged from the labor
			 market which threatens their ability to break out of the cycle of poverty and
			 contribute to our economy and communities.
			(3)When our young
			 people lack the skills that local industries need and are unable to support
			 themselves, we all bear the financial costs.
			(4)In the coming
			 years, the combination of public transportation industry growth and an aging
			 workforce will produce sizeable new openings in the transit sector.
			(5)There is no
			 pipeline of replacements on the horizon, and the transit industry has been
			 limited in its ability to attract, recruit, and retain employees.
			(6)For the existing
			 workforce, new technology is rapidly changing the way transit agencies
			 function, affecting every sector of the workforce, including executive
			 directors, mid-level managers, bus operators, and mechanics, yet relatively few
			 programs exist to provide training to workers so that they can perform their
			 jobs adequately, move up the career ladder, and help the Nation’s transit
			 agencies operate at maximum efficiency.
			3.Workforce
			 development programs
			(a)Workforce
			 development programTitle 49,
			 United States Code, is amended—
				(1)by striking
			 section 5322; and
				(2)by inserting the
			 following:
					
						5322.Workforce
				development programs
							(a)National joint
				workforce development council
								(1)EstablishmentNot later than 180 days after the date of
				enactment of the Transportation Job Corps Act of 2011, the Administrator of the
				Federal Transit Administration shall establish a National Joint Workforce
				Development Council (referred to in this section as the National
				Council).
								(2)Composition
									(A)Voting
				membersTwo representatives,
				one representing labor and one representing management, from each Regional
				Workforce Development Board described in subsection (c), shall be elected by
				majority vote of labor and management representatives respectively, on each
				Regional Board, to serve on the National Council.
									(B)Ex Officio
				MembersThe Administrator shall appoint as non-voting ex officio
				members to the National Council—
										(i)up
				to 10 members, such as representatives of transit trade associations,
				non-profit organizations, research organizations, community colleges and
				universities, private industry, and any other group or individual the
				Administrator believes would contribute to the National Council;
										(ii)a
				representative of the International Transportation Learning Center which
				administers the transit career ladder training program authorized pursuant to
				section 3046 of the Safe, Accountable, Flexible, Efficient Transportation
				Equity Act: A Legacy for Users (49 U.S.C. 5338 note); and
										(iii)an individual
				who has expertise in youth development programs.
										(3)DutiesThe
				National Council shall with a national focus—
									(A)conduct a prevue
				national study on transit workforce development issues;
									(B)identify skills
				gaps in transit agency maintenance departments and develop programs to train
				maintenance employees and fixed route and paratransit operators;
									(C)develop programs
				to address the recruitment and retention of managerial and non-managerial
				employees;
									(D)initiate
				relationships with nontransportation sector industries, associations, and
				groups in the public and private sector to develop best practices in training
				and skills development and determine appropriate ways to collaborate on behalf
				of disconnected youth;
									(E)conduct research
				on transit workforce development issues and develop best practices for
				recruitment, training, and retention of employees;
									(F)conduct research
				on the extent of labor market disconnection among disconnected youth and assess
				the provision of employment services for such youth;
									(G)make
				recommendations to the Secretary and to public transit agencies regarding how
				to expand current employment training programs, outreach programs to increase
				minority and female employment in public transportation activities, and
				apprenticeship programs;
									(H)develop programs
				and make recommendations to public transit agencies to address issues related
				to workplace quality of life issues, including absenteeism, scheduling, child
				care, and other issues that may be necessary to improve recruitment and
				retention of employees;
									(I)maintain and
				update routinely an electronic library, consisting of such materials as online
				courseware and training manuals, white papers, research materials, and other
				related items;
									(J)provide periodic
				assessments to the Secretary, on studies and programs carried out on the
				national level;
									(K)coordinate
				research and program development of the Regional Boards pursuant to subsection
				(c), to reduce duplication and assure complimentary research goals; and
									(L)make
				recommendations to the Secretary for guidance on grant programs carried out in
				subsection (d) taking into account the recommendations of the Regional
				Boards.
									(b)Regional
				Workforce development councils
								(1)EstablishmentNot later than 90 days after the date of
				enactment of the Transportation Job Corps Act
				of 2011, the Administrator of the Federal Transit Administration
				shall establish a workforce development council in each of its 10
				regions.
								(2)Composition
									(A)Selection of
				regional councilsThe
				management of each public transit agency and the labor organization
				representing the majority of employees at each such transit agency in a region
				shall select one representative for the council established under paragraph
				(1).
									(B)Election of
				governing boardThe selected individuals from each transit agency
				shall elect, by majority vote from among members of such council, a governing
				board for the region, including a co-chairperson from among the representatives
				from labor and a co-chairperson from among the representatives from
				management.
									(c)Regional
				Governing Boards
								(1)Composition of
				governing boardsThe governing board for each region shall be
				composed of not more than 10 members elected by the Council pursuant to
				subsection (b)(2).
								(2)DutiesThe
				governing board for each region shall on a regional basis—
									(A)identify skills gaps in transit agency
				maintenance departments and develop programs to train maintenance employees and
				fixed route and paratransit operators on a regional basis;
									(B)develop programs
				to address the recruitment and retention of managerial and nonmanagerial
				employees;
									(C)initiate
				relationships with nontransportation sector industries, associations, and
				groups in the public and private sector to develop best practices in training
				and skills development and determine appropriate ways to collaborate on behalf
				of disconnected youth;
									(D)conduct research
				on transit workforce development issues and develop best practices for
				recruitment, training, and retention of employees;
									(E)conduct research
				on the extent of labor market disconnection among disconnected youth and assess
				the provision of employment services for such youth;
									(F)make
				recommendations to the Secretary and to public transit agencies regarding how
				to expand current employment training programs, outreach programs to increase
				minority and female employment in public transportation activities, and
				apprenticeship programs;
									(G)develop programs
				and make recommendations to public transit agencies to address issues related
				to workplace quality of life issues, including absenteeism, scheduling, child
				care, and other issues that may be necessary to improve recruitment and
				retention of employees;
									(H)provide periodic assessments to the
				Secretary and to the National Joint Workforce Development Council established
				under subsection (a), on studies and programs carried out on the regional
				level; and
									(I)make
				recommendations to the National Joint Workforce Development Council for
				guidance on grant programs carried out under subsection (d).
									(3)Ex officio
				members
									(A)Possible
				appointmentsThe Administrator—
										(i)shall appoint
				representatives in accordance with subparagraph (B); and
										(ii)may appoint
				non-voting ex officio members to each regional governing board from among
				representatives of nonprofit organizations, research organizations, and any
				other groups or individuals the Administrator believes would contribute to the
				board.
										(B)Appointments for
				international transportation learning center and federal transit
				administratorsThe
				Administrator shall appoint as a non-voting ex officio member to the regional
				governing board of the respective region—
										(i)one or more
				representatives of the International Transportation Learning Center which
				administers the transit career ladder training program authorized by section
				3046 of the Safe, Accountable, Flexible, Efficient Transportation Equity Act: A
				Legacy for Users (Public Law 109–59);
										(ii)the Federal
				Transit Administrators of each of the 10 regions; and
										(iii)an individual
				who has expertise in youth development programs.
										(d)Grant
				programs
								(1)In
				generalThe Secretary, acting through the Administrator and
				taking into account the recommendations of the National Council under
				subsection (a) and the Regional Governing Boards under subsection (c), shall
				establish grant programs as follows:
									(A)Transit youth
				opportunity
										(i)Basic skills
				education and pre-apprenticeship skills
											(I)ApplicationsThe Administrator shall accept applications
				for grants from nonprofit organizations and public or privately funded
				educational institutions providing academic or technical instruction to
				encourage and introduce youth disconnected to a variety of careers in the
				transit industry by providing such youth with basic skills education, if
				necessary, and pre-apprenticeship skills.
											(II)PriorityThe
				Administrator shall give priority for such grants to organizations with a
				proven record of success in providing disconnected youth with basic education
				and pre-apprenticeship skills.
											(ii)ApprenticeshipsThe
				Administrator shall accept applications from partnerships of transit agencies
				and the unions representing non-managerial employees for grants to develop
				local and regional labor-management apprenticeship programs aligned with
				national transit industry apprenticeship programs for a variety of
				transit-related jobs, by giving priority to individuals who have successfully
				completed a pre-apprenticeship program pursuant to clause (i).
										(B)Transit worker
				education and retention grants
										(i)ApplicationsThe Administrator shall accept applications
				from—
											(I)in the case of
				non-managerial employees, partnerships of transit agencies and the unions
				representing non-managerial employees; and
											(II)in the case of
				managerial employees, from providers of management and technical programs for
				the delivery of such programs and the related costs of attendee
				participation.
											(ii)Use of grant
				fundsFunds for a grant under this subparagraph may be
				used—
											(I)to develop
				education programs in a variety of training settings for transit employees from
				diverse population groups to maintain and improve job skills and advance
				employee development across a career span; and
											(II)assisting
				individuals to obtain education and training required to enter the transit
				profession and advance within such profession, such as by providing career
				counseling and mentoring.
											(C)Workforce
				diversity grantsThe
				Administrator shall accept applications from partnerships of transit agencies
				and the unions representing non-managerial employees for a grant to develop
				special projects to increase education opportunities within the transit
				industry for individuals who are from disadvantaged backgrounds, including
				racial and ethnic minorities under-represented among transit management, by
				providing student scholarships or stipends, pre-entry preparation, and
				retention activities.
									(2)Grant
				requirementsA grant under this section shall be subject to all
				requirements of a grant under section 5307.
								(e)FundingIn
				addition to the amounts set forth in section 5315(d), there are authorized to
				be appropriated—
								(1)to carry out
				subsections (a), (b), and (c), $10,000,000 for each of fiscal years 2012
				through 2013; and
								(2)to carry out
				subparagraphs of subsection (d), $90,000,000 for each of fiscal years 2012 and
				2013.
								(f)CertificationThe
				Administrator shall develop a category on Workforce Development
				on its annual Certifications and Assurances for Federal Transit Administration
				Assistance Programs in accordance with section 5323(n), and include such
				category as one of the areas of certification beginning in fiscal year 2012.
				Such category shall require transit agencies to develop short-range and
				long-range planning with regard to workforce development matters, with a
				particular focus on the recruitment, retention, and training of managerial and
				non-managerial employees.
							(g)DefinitionFor
				purposes of this section, the term disconnected youth means
				individuals ages 16 through 24 who are out of school and not employed and
				composed primarily of youth of color from poor communities and at risk of
				becoming permanently disengaged from the labor market which threatens their
				ability to break out of the cycle of poverty and contribute to our economy and
				communities.
							.
				
